

115 HR 6545 IH: Violence Against Women Reauthorization Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6545IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Jackson Lee (for herself, Mr. Nadler, Ms. Pelosi, Mr. Hoyer, Ms. Frankel of Florida, Mrs. Lawrence, Ms. Kuster of New Hampshire, Mrs. Dingell, Ms. Moore, Ms. Speier, Ms. Maxine Waters of California, Ms. Jayapal, Ms. McCollum, Mr. Welch, Ms. Schakowsky, Ms. Gabbard, Mr. Raskin, Mr. Espaillat, Mr. Courtney, Mr. Brendan F. Boyle of Pennsylvania, Ms. Shea-Porter, Mr. Vela, Ms. Blunt Rochester, Mr. Cohen, Mrs. Napolitano, Mr. Khanna, Ms. Clark of Massachusetts, Ms. Barragán, Mr. Gutiérrez, Mr. Cicilline, Mr. McGovern, Ms. Wilson of Florida, Mr. Ted Lieu of California, Mr. Brown of Maryland, Ms. Titus, Ms. Roybal-Allard, Mr. Carson of Indiana, Ms. Bass, Ms. Wasserman Schultz, Mr. Swalwell of California, Ms. Eddie Bernice Johnson of Texas, Mr. Quigley, Ms. Norton, Ms. Brownley of California, Mr. Doggett, Ms. Bonamici, Mr. Crist, Mr. Cárdenas, Mrs. Torres, Mr. Jeffries, Mr. Danny K. Davis of Illinois, Mr. Evans, Mr. Payne, Ms. Lee, Mr. David Scott of Georgia, Mr. Hastings, Mr. Schneider, Ms. DeLauro, Mr. McEachin, Mr. Kildee, Mr. Brady of Pennsylvania, Mr. Takano, Mr. Sablan, Ms. Hanabusa, Mr. Johnson of Georgia, Mr. Al Green of Texas, Ms. DeGette, Mr. Cleaver, Mrs. Lowey, Mr. Panetta, Mr. Pallone, Mr. Sean Patrick Maloney of New York, Mr. Suozzi, Mr. Sarbanes, Ms. Kelly of Illinois, Mr. DeSaulnier, Ms. DelBene, Ms. Matsui, Mr. Thompson of California, Mr. Kind, Mr. Gene Green of Texas, Mr. Kilmer, Mr. Lamb, Ms. Judy Chu of California, Mr. Clyburn, Mr. Foster, Ms. Adams, Mr. Scott of Virginia, Ms. Fudge, Mr. Veasey, Mr. Huffman, Ms. Lofgren, Mr. Ruppersberger, Mrs. Davis of California, Mr. Nolan, Mr. O'Halleran, Ms. Michelle Lujan Grisham of New Mexico, Ms. Rosen, Ms. Eshoo, Mrs. Carolyn B. Maloney of New York, Ms. Bordallo, Mr. Lewis of Georgia, Mr. Delaney, Ms. Tsongas, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Financial Services, Ways and Means, Natural Resources, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Violence Against Women Act of 1994, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Universal definitions and grant conditions.
					Title I—Enhancing judicial and law enforcement tools to combat violence against women
					Sec. 101. Stop grants.
					Sec. 102. Grants to improve the criminal justice response.
					Sec. 103. Legal assistance for victims.
					Sec. 104. Grants to support families in the justice system.
					Sec. 105. Outreach and services to underserved populations.
					Sec. 106. Full faith and credit given to protection orders.
					Title II—Improving Services for Victims of Domestic Violence, Dating Violence, and Sexual Assault
					Sec. 201. Sexual assault services program.
					Sec. 202. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistance.
					Sec. 203. Training and services to end violence against people with disabilities grants.
					Sec. 204. Training and services to end abuse in later life.
					Title III—Services, Protection, and Justice for Young Victims of Violence
					Sec. 301. Rape prevention and education grant.
					Sec. 302. Creating hope through outreach, options, services, and education for children and youth.
					Sec. 303. Grants to combat violent crimes on campuses.
					Title IV—Violence Reduction Practices
					Sec. 401. Study conducted by the Centers for Disease Control and Prevention.
					Sec. 402. Saving Money and Reducing Tragedies through Prevention grants.
					Title V—Healthcare Systems Response
					Sec. 501. Grants to strengthen the healthcare systems response to domestic violence, dating
			 violence, sexual assault, and stalking.
					Title VI—Safe Homes for Victims
					Sec. 601. Housing protections for victims of domestic violence, dating violence, sexual assault,
			 and stalking.
					Sec. 602. Administrative and judicial mechanisms.
					Sec. 603. Transitional housing assistance grants for child victims of domestic violence, stalking,
			 or sexual assault.
					Sec. 604. Addressing the housing needs of victims of domestic violence, dating violence, sexual
			 assault, and stalking.
					Title VII—Economic Security for Victims
					Sec. 701. National resource center on workplace responses to assist victims of domestic and sexual
			 violence.
					Sec. 702. Entitlement to unemployment compensation for victims of sexual or other harassment,
			 domestic violence, dating violence, sexual assault, or stalking.
					Sec. 703. Study and reports on survivors’ access to economic security.
					Sec. 704. GAO Study.
					Sec. 705. Education and information programs for survivors.
					Sec. 706. Severability.
					Title VIII—Reducing homicides and improving public safety
					Sec. 801. Intimate partner and misdemeanor crime of domestic violence defined.
					Sec. 802. Prohibiting persons convicted of stalking from possessing firearms.
					Sec. 803. Unlawful sale of firearm to a person subject to a protection order.
					Sec. 804. Notification to law enforcement agencies of prohibited purchase or attempted purchase of
			 a firearm.
					Sec. 805. Reporting of background check denials to state, local, and tribal authorities.
					Sec. 806. Special assistant United States Attorneys and cross-deputized attorneys.
					Title IX—Safety for Indian Women
					Sec. 901. Findings and purposes.
					Sec. 902. Definitions.
					Sec. 903. Improving tribal access to Federal crime information databases.
					Sec. 904. Standardized protocols for responding to cases of missing and murdered Indians.
					Sec. 905. Annual reporting requirements.
					Sec. 906. Tribal jurisdiction over crimes of domestic violence, sexual violence, sex trafficking,
			 stalking, child violence, and violence against law enforcement officers.
					Sec. 907. Authorizing funding for the tribal access program.
					Sec. 908. Criminal trespass on Indian land.
					Title X—Office on Violence Against Women
					Sec. 1001. Office on Violence Against Women.
					Title XI—Incarcerated Women
					Sec. 1101. Treatment of pregnant women and other individuals in corrections.
					Sec. 1102. Public health and safety of women.
					Title XII—Other Matters
					Sec. 1201. National stalker and domestic violence reduction.
					Sec. 1202. Federal victim assistants Reauthorization.
					Sec. 1203. Child abuse training programs for judicial personnel and practitioners.
					Sec. 1204. Sex offender management.
					Sec. 1205. Court-appointed special advocate program.
					Sec. 1206. Rape kit backlog.
				
 2.Universal definitions and grant conditionsSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (34) through paragraph (45) as paragraphs (39) through (50); (B)by inserting after paragraph (33) the following:
					
 (38)Technological abuseThe term technological abuse means behavior intended to harm, threaten, intimidate, control, stalk, harass, impersonate, or monitor another person, except as otherwise permitted by law, that occurs via the Internet, social networking sites, computers, mobile devices, cellular telephones, apps, location tracking devices, instant messages, text messages, or other forms of technology. Technological abuse may include—
 (A)unwanted, repeated telephone calls, text messages, instant messages, or social media posts; (B)non-consensual access of e-mail accounts, texts or instant messaging accounts, social networking accounts, or cellular telephone logs;
 (C)attempting to control or restrict a person’s ability to access technology with the intent to isolate them from support and social connection;
 (D)using tracking devices or location tracking software for the purpose of monitoring or stalking another person’s location;
 (E)impersonation of a person with the intent to deceive or cause harm through the use of spoofing technology or the creation of fake email or social media accounts; or
 (F)pressuring for or sharing of another person’s private information, photographs, or videos without their consent.;
 (C)in paragraph (19)(B), by striking and probation and inserting probation , and vacatur or expungement; (D)by redesignating paragraphs (12) through (33) as paragraphs (16) through (37);
 (E)by striking paragraph (11) and inserting the following:  (13)Digital servicesThe term digital services means services, resources, information, support or referrals provided through electronic communications platforms and media, whether via mobile phone technology, video technology, or computer technology, including utilizing the internet, as well as any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, sexual assault, or stalking.
 (14)Economic abuseThe term economic abuse, in the context of domestic violence, dating violence, and abuse in later life, means behavior that is coercive, deceptive, or unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled, including—
 (A)restricting access to a person’s money, assets, credit, or financial information; (B)unfairly using a person’s economic resources, including money, assets, and credit, for one’s own advantage; or
 (C)exerting undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty.
 (15)Forced marriageThe term forced marriage means a marriage to which one or both parties do not or cannot consent, and in which one or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking.;
 (F)by redesignating paragraphs (9) and (10) as paragraphs (11) and (12), respectively; (G)by amending paragraph (8) to read as follows:
					
 (10)Domestic violenceThe term domestic violence means a pattern of behavior involving the use or attempted use of physical, sexual, verbal, emotional, economic, or technological abuse or any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, by a person who—
 (A)is a current or former spouse or dating partner of the victim, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction;
 (B)is cohabitating with or has cohabitated with the victim as a spouse or dating partner, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction;
 (C)shares a child in common with the victim; (D)is an adult family member of, or paid or nonpaid caregiver for, a victim aged 50 or older or an adult victim with disabilities; or
 (E)commits acts against a youth or adult victim who is protected from the those acts under the family or domestic violence laws of the jurisdiction..
 (H)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; (I)by amending paragraph (5) to read as follows:
					
 (7)Court-based and court-related personnelThe term court-based personnel and court-related personnel means persons working in the court, whether paid or volunteer, including— (A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process;
 (B)court security personnel; (C)personnel working in related, supplementary offices or programs (such as child support enforcement); and
 (D)any other court-based or community-based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system..
 (J)by redesignating paragraphs (2) through (4) as paragraphs (4) through (6) respectively; (K)by inserting after paragraph (1) the following:
					
 (3)Alternative justice responseThe term alternative justice response means a process, whether court-ordered or community-based, that— (A)involves, on a voluntary basis, and to the extent possible, those who have committed a specific offense and those who have been harmed as a result of the offense;
 (B)has the goal of collectively seeking accountability from the accused, and developing a process whereby the accused will take responsibility for his or her actions, and a plan for providing relief to those harmed, through allocution, restitution, community service, or other processes upon which the victim, the accused, the community, and court can agree;
 (C)is conducted in a framework that protects victim safety and supports victim autonomy; and (D)provides that information derived from such process may not be used for any other law enforcement purpose, including impeachment or prosecution without the express permission of all participants..
 (L)by redesignating paragraph (1) as paragraph (2); and (M)by inserting before paragraph (2) (as redesignated in subparagraph (L) of this paragraph) the following:
					
 (1)Abuse in later lifeThe term abuse in later life means willful harm, neglect, abandonment, or economic abuse of an adult over the age of 50 by a person in an ongoing, relationship of trust with the victim, or the sexual assault of an adult over the age of 50 by any person. Self-neglect and harms committed by strangers are not included in this definition. All references to the term elder abuse as formerly defined in this section shall be supplanted by the term abuse in later life.; and
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I); (ii)by inserting after subparagraph (E) the following:
						
 (G)Death of the party whose privacy had been protectedIn the event of the death of any victim whose privacy had been protected by this section, the confidentiality requirements as described above will continue to apply, and release of any confidential or protected information will be vested in the next of kin, except that consent for release of the deceased victim’s information may not be given by a person who had perpetrated abuse against the deceased victim.;
 (iii)by redesignating subparagraphs (D) through (E) as subparagraphs (E) through (F); and (iv)by inserting after subparagraph (C) the following:
						
 (D)Use of technologyGrantees and subgrantees may use telephone, internet, and other technologies to protect the privacy, location and help-seeking activities of victims using services. Such technologies may include—
 (i)software, apps or hardware that block caller ID or IP addresses, including instances in which victims use digital services; or
 (ii)technologies or protocols that inhibit or prevent a perpetrator’s attempts to use technology or social media to threaten, harass or harm the victim, the victim’s family, friends, neighbors or co-workers, or the program providing services to them.;
 (B)in paragraph (3), by inserting after designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking, the following: provided that the confidentiality and privacy requirements of this title are maintained, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking are not requested or included in any such collaboration or information-sharing;
 (C)in paragraph (6), by adding at the end the following: However, such disbursing agencies must ensure that the confidentiality and privacy requirements of this title are maintained in making such reports, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking are not requested or included in any such reports.;
 (D)in paragraph (11), by adding at the end the following: The Office on Violence Against Women is encouraged to make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project.;
 (E)in paragraph (12), by striking (42 U.S.C. 3796gg–6(d)) and inserting (34 U.S.C. 20121(d)); (F)in paragraph (13)—
 (i)in subparagraph (A), by inserting after the Violence Against Women Reauthorization Act of 2013 the following: (Public Law 113–4; 127 Stat. 54); and (ii)in subparagraph (C), by striking section 3789d of title 42, United States Code and inserting section 809 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10228);
 (G)in paragraph (14), by inserting after are also victims of the following: forced marriage, or; and (H)in paragraph (16)(C)(i), by striking $20,000 and inserting $100,000.
				IEnhancing judicial and law enforcement tools to combat violence against women
			101.Stop grants
 (a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended—
 (1)in section 2001(b)— (A)in paragraph (9)—
 (i)by striking older and disabled women and inserting people 50 years of age or over and people with disabilities; and (ii)by striking older and disabled individuals and inserting people;
 (B)in paragraph (19), by striking and at the end; (C)in paragraph (20), by striking the period at the end and inserting ; and; and
 (D)by inserting after paragraph (20), the following:  (21)developing and implementing policies, procedures, protocols, laws, regulations, or training to ensure the relinquishment of a dangerous weapon possessed by an individual to a law enforcement officer, in order to enhance victim and community safety, in the case that the individual—
									(A)
 (i)is subject to a protective or other restraining order issued by a Federal, State, tribal, or local court; or
 (ii)has been convicted of a misdemeanor or felony crime of domestic violence, dating violence, sexual assault, or stalking in a Federal, State, tribal, or local court; and
 (B)the court has ordered the individual to relinquish dangerous weapons that the individual illegally possesses or has used in the commission of a crime described in subparagraph (A)(ii),
									which policies, procedures, protocols, laws, regulations, or training include the safest means of
			 recovery of, and best practices for storage of, relinquished and recovered
			 dangerous weapons and their return, when applicable, at such time as the
			 individual is no longer prohibited from possessing such weapons under
			 Federal, State, or tribal law, or posted local ordinances.; 
 (2)in section 2007— (A)in subsection (d)—
 (i)by redesignating paragraphs (5) and (6) as paragraphs (8) and (9), respectively; and (ii)by inserting after paragraph (4) the following:
								
 (5)proof of compliance with the requirements regarding protocols to strongly discourage compelling victim testimony, described in section 2017;
 (6)proof of compliance with the requirements regarding law enforcement to improve community safety under section 2018;
 (7)proof of compliance with the requirements regarding civil rights under section 40002(b)(13) of the Violent Crime Control and Law Enforcement Act of 1994;.
 (B)in subsection (i)— (i)in paragraph (1), by inserting before the semicolon at the end the following: and the requirements under section 40002(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(b)); and
 (ii)in paragraph (2)(C)(iv), by inserting after ethnicity, the following: sexual orientation, gender identity,; (3)by adding at the end the following:
						
 2017.Grant eligibility regarding compelling victim testimonyIn order to be eligible for a grant under this part, a State, Indian tribal government, territorial government, or unit of local government shall certify that, not later than March 7, 2022, their laws, policies, or practices will ensure—
 (1)that the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim, is discouraged; and
 (2)that the surrender, removal, and storage of firearms and ammunition from persons prohibited from possessing firearms under paragraphs (8) or (9) of section 922(g) of title 18, United States Code, State law, tribal law, or local ordinance, is carried out in a manner to ensure victim and community safety.
 2018.Grant eligibility regarding law enforcement improvement of community safetyIn order to be eligible for grants under this subchapter, a State, Indian tribal government, territorial government, or unit of local government shall certify that, not later than March 7, 2022, their laws, policies, or practices will include a detailed protocol regarding the surrender, removal and storage of firearms and ammunition from persons prohibited from possessing firearms or ammunition under paragraph (8) or (9) of section 922 of title 18, United States Code, or under State law, tribal law, or local posted ordinance..
 (b)Authorization of appropriationsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
				102.Grants to improve the criminal justice response
 (a)In generalSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction;
 (B)in paragraph (8)— (i)by inserting after instances of the following: abuse in later life,;
 (ii)by striking older individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and inserting people 50 years of age or over; and (iii)by striking individuals with disabilities (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) and inserting people with disabilities (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)));
 (C)in paragraph (19), by inserting before the period at the end the following , including underserved victims; and (D)by adding at the end the following:
							
 (23)To develop and implement an alternative justice response that is focused on victim autonomy and agency, accountability of the accused to community and the victim, and community, survivor, and law enforcement safety in order to secure accountability and provide resolution and restitution for the victim, and which—
 (A)provides that a victim’s participation in such a response is voluntary; (B)consists of a framework, whether court or community initiated, that protects victim safety and supports victim autonomy throughout the process; and
 (C)provides that any information derived from such process may not be used for any other law enforcement purpose, including impeachment or prosecution without the express permission of all participants.
 (24)To carry out policies, procedures, protocols, laws, or regulations intended to enhance victim and community safety in relation to the surrender, removal, and storage of firearms and ammunition from persons prohibited from possessing firearms under paragraphs (8) or (9) of section 922(g) of title 18, United States Code, State law, tribal law, or local ordinance.; and 
 (2)in subsection (c)(1)— (A)in subparagraph (A)—
 (i)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of offenders; and (ii)in clause (ii), by striking encourage or mandate arrest of domestic violence offenders and inserting encourage arrest of offenders;
 (B)in subparagraph (E), by striking and at the end; and (C)by inserting after subparagraph (E) the following:
							
 (F)certify that, not later than 3 years after the date of the enactment of the Violence Against Women Reauthorization Act of 2018, their laws, policies, or practices will ensure that the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim, is discouraged; and
 (G)certify that, not later than 3 years after the date of the enactment of the Violence Against Women Reauthorization Act of 2018, their laws, policies, or practices will ensure that the surrender, removal, and storage of firearms and ammunition from persons prohibited from possessing firearms under paragraphs (8) or (9) of section 922(g) of title 18, United States Code, State law, tribal law, or local ordinance is carried out in a manner to ensure victim and community safety; and.
 (b)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 103.Legal assistance for victimsSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended—
 (1)in subsection (a), by inserting after no cost to the victims the following: , or to provide such legal assistance to a dependant of such a victim; and (2)in subsection (f)(1), by striking 2014 through 2018 and inserting 2019 through 2023.
 104.Grants to support families in the justice systemSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended—
 (1)in subsection (b)— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8)— (i)by striking to improve and inserting improve; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by inserting after paragraph (8) the following:
						
 (9)develop and implement an alternative justice response that is focused on victim autonomy and agency, accountability of the accused to community and the victim, and community, survivor, and law enforcement safety in order to secure accountability and provide resolution and restitution for the victim, and which—
 (A)provides that a victim’s participation in such a response is voluntary; (B)consists of a framework, whether court or community initiated, that protects victim safety and supports victim autonomy throughout the process; and
 (C)provides that any information derived from such process may not be used for any other law enforcement purpose, including impeachment or prosecution without the express permission of all participants; and
 (10)developing and implementing policies, procedures, protocols, laws, or regulations intended to enhance victim and community safety in relation to the surrender, removal and storage of firearms and ammunition from persons prohibited from possessing firearms or ammunition under paragraph (8) or (9) of section 922(g) of title 18, United States Code, or under State law, tribal law, or local posted ordinance.; and 
 (2)in subsection (e), by striking 2014 through 2018 and inserting 2019 through 2023. 105.Outreach and services to underserved populationsSection 120(g) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123(g)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 106.Full faith and credit given to protection ordersSection 2265(d)(3) of title 18, United States Code, is amended by adding at the end the following: The prohibition under this paragraph applies to all protection orders in a State, territorial, or tribal jurisdiction, whether or not the protection order was issued by that State, territory, or tribal jurisdiction..
			IIImproving Services for Victims of Domestic Violence, Dating Violence, and Sexual Assault
 201.Sexual assault services programSection 41601(f)(1) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(f)(1)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
			202.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement
 assistanceSection 40295 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12341) is amended—
 (1)in subsection (a)(3), by striking women and children and inserting children, youths, and adults; and (2)in subsection (e)(1), by striking 2014 through 2018 and inserting 2019 through 2023.
 203.Training and services to end violence against people with disabilities grantsSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended—
 (1)in the heading, by striking women and inserting people; (2)in subsection (a), by striking individuals each place it appears and inserting people;
 (3)in subsection (b)— (A)by striking disabled individuals each place it appears and inserting people with disabilities;
 (B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and (C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of;
 (4)in subsection (c), by striking disabled individuals and inserting people with disabilities; and (5)in subsection (e), by striking 2014 through 2018 and inserting 2019 through 2023.
 204.Training and services to end abuse in later lifeSection 40801 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12421)— (1)in the heading, by striking Enhanced training and inserting Training;
 (2)by striking subsection (a); (3)in subsection (b)—
 (A)in paragraph (2)— (i)by striking stalking, exploitation, or neglect each place it appears and inserting or stalking;
 (ii)in subparagraph (A)— (I)in clause (i), by striking elder abuse and inserting abuse in later life; and
 (II)in clause (iv), by striking and courts and inserting courts, and other professionals who may identify or respond to abuse in later life; and (iii)in subparagraph (B)(i), by striking or other community-based organizations and inserting community-based organizations, or other professionals who may identify or respond to abuse in later life;
 (B)in paragraph (3)— (i)in subparagraph (A), by striking over 50 years of age and inserting 50 years of age or over; and
 (ii)in subparagraph (B), by striking in later life and inserting 50 years of age or over; and (C)in paragraph (5), by striking 2014 through 2018 and inserting 2019 through 2023.
					IIIServices, Protection, and Justice for Young Victims of Violence
 301.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by inserting before the semicolon at the end the following or other digital services; and (B)in paragraph (7), by striking sexual assault and inserting sexual violence, including sexual assault and sexual harassment;
 (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal; and (3)in subsection (c)—
 (A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $150,000,000 for each of fiscal years 2019 through 2023; and (B)by adding at the end the following:
						
 (4)Formula grantsOf the total amount made available under this subsection in each fiscal year, not less than 80 percent shall be available for formula grants to States for the purpose of State and local rape prevention activities..
 302.Creating hope through outreach, options, services, and education for children and youthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended—
 (1)in subsection (a)— (A)by striking stalking, or sex trafficking and inserting or stalking; and
 (B)by adding at the end the following: Grants awarded under this section may be used to address sex trafficking or bullying as part of a comprehensive program focused primarily on domestic violence, dating violence, sexual assault, or stalking.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting after target youth, the following: , including youth in underserved communities,; (ii)by striking stalking, and sex trafficking each place it appears and inserting and stalking;
 (iii)by striking stalking, or sex trafficking each place it appears and inserting or stalking; (iv)in subparagraph (B), by striking or at the end;
 (v)in subparagraph (C), by striking the period at the end and inserting ; or; and (vi)by inserting after subparagraph (C) the following:
							
 (D)clarify State or local mandatory reporting policies and practices regarding peer-to-peer dating violence, sexual assault, and stalking.; and 
 (B)in paragraph (2)— (i)by striking stalking, or sex trafficking each place it appears and inserting or stalking;
 (ii)in subparagraph (C), by inserting confidential before support services; (iii)in subparagraph (D), by striking stalking, and sex trafficking and inserting and stalking; and
 (iv)in subparagraph (E), by inserting after programming for youth the following: , including youth in underserved communities,; (3)in subsection (c)—
 (A)in paragraph (1), by striking stalking, or sex trafficking and inserting or stalking; and (B)in paragraph (2), by striking paragraph (1) and inserting subparagraph (A) or (B) of paragraph (1);
 (4)in subsection (d), by striking stalking, and sex trafficking and inserting and stalking, including training on working with youth in underserved communities; and (5)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $25,000,000 for each of fiscal years 2019 through 2023.
 303.Grants to combat violent crimes on campusesSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking the second sentence;
 (B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, for students, that is age-appropriate, culturally relevant, delivered in multiple venues on campus, accessible, develops approaches to promote social norms changes, and engages men and boys in preventing domestic violence, dating violence, sexual assault, and stalking, with the goal of developing respectful, nonviolent behavior. Such programming should be developed in partnership or collaboratively with experts in sexual violence prevention and intervention.; 
 (C)in paragraph (9), by striking and provide and inserting , provide, and disseminate; (D)in paragraph (10), by inserting after or adapt the following and disseminate; and
 (E)by inserting after paragraph (10) the following:  (11)To train campus health centers on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training health providers on how to provide universal education to all members of the campus community on the impacts of violence on health and unhealthy relationships and how providers can support ongoing outreach efforts.; 
 (2)in subsection (c)(3), by striking fiscal years 2014 through 2018 and inserting 2019 through 2023; (3)in subsection (d)—
 (A)in paragraph (3)(B), by striking for all incoming students and inserting for all students; and (B)in paragraph (4)(C), by inserting after sex, the following: sexual orientation, gender identity,; and
 (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $16,000,000 for each of fiscal years 2019 through 2023. IVViolence Reduction Practices 401.Study conducted by the Centers for Disease Control and PreventionSection 402 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4) is amended—
 (1)in subsection (b), by striking violence against women and inserting violence against adults, youth,; and (2)in subsection (c), by striking 2014 through 2018 and inserting 2018 through 2023.
 402.Saving Money and Reducing Tragedies through Prevention grantsSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (E)strategies within each of these areas addressing underserved communities.; 
 (2)in subsection (d)(3)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)include a significant focus on underserved populations.; (3)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $45,000,000 for each of fiscal years 2019 through 2023; and
 (4)in subsection (g), by inserting , with remaining funds available to be distributed to any of the purposes or a comprehensive project addressing more than one purpose area before the period at the end.
				VHealthcare Systems Response
			501.Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual
 assault, and stalkingSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve.;
 (2)in subsection (b)(1)— (A)in subparagraph (B)(ii)—
 (i)by striking on site access to; and (ii)by striking to model other services appropriate to the geographic and cultural needs of a site and inserting by providing funding to state domestic and sexual violence coalitions to improve their capacity to coordinate and support health advocates and other health system partnerships;
 (B)in subparagraph (B)(iv)— (i)by adding before the period at the end the following: , with priority given to programs administered through the Health Resources and Services Administration, Office of Women’s Health;
 (3)in subsection (b)(2)(A)— (A)in the heading, by striking Child and elder abuse and inserting the following: Child abuse and abuse in later life; and
 (B)by striking child or elder abuse and inserting the following: child abuse or abuse in later life; (4)in subsection (b)(2)(C)(i), by striking elder abuse and inserting abuse in later life; and
 (5)in subsection (g), by striking 2014 through 2018 and inserting 2018 through 2023. VISafe Homes for Victims 601.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalkingSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,; and
 (B)in paragraph (3)— (i)in subparagraph (A), by inserting before the semicolon at the end the following: including the direct loan program under such section;
 (ii)in subparagraph (D), by striking subtitle A and inserting subtitles B through F; (iii)in subparagraph (I), by striking and at the end;
 (iv)in subparagraph (J) by striking the period at the end and inserting a semicolon; and (v)by inserting after subparagraph (J) the following:
							
 (K)the program under section 1010 of the Housing and Urban Development Act of 1965; (L)the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992; and
 (M)such other federal housing programs or federally subsidized units providing affordable housing to low-income persons by means of restricted rents or rental assistance as identified by the appropriate agency.; and
 (2)in subsection (b)(3)— (A)in subparagraph (A)—
 (i)by striking No person and inserting the following:  (i)In generalNo person; and
 (ii)by adding at the end the following:  (ii)Limitation on terminationNo person may terminate assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant solely on the basis of criminal activity, including drug-related criminal activity, engaged in by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking, if the tenant or an affiliated individual of the tenant seeks an emergency transfer, bifurcation, or pursues other means to exclude the perpetrator from the assisted housing.;
 (B)in subparagraph (B)— (i)in clause (i), by inserting after a public housing agency the following: , participating jurisdictions, Continuums of Care, grantees,;
 (ii)in clause (ii), by inserting after public housing agency each place it appears the following: , participating jurisdictions, Continuums of Care, grantees,; (C)by redesignating subparagraph (C) as subparagraph (E); and
 (D)by inserting after subparagraph (B) the following:  (C)Victim housing protectionIf a family break-up results from an occurrence of domestic violence, dating violence, sexual assault, or stalking, the covered housing provider must ensure that the victim retains the assistance.
 (D)Early terminationA public housing agency, participating jurisdictions, Continuums of Care, grantees, or owner or manager of housing assisted under a covered housing program must permit a tenant assisted under a covered housing program to terminate the lease early, without penalty, if the tenant has been a victim of domestic violence, dating violence, sexual assault, or stalking and the tenant—
 (i)expressly sends notice of the early lease termination in writing; and (ii) (I)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit subject to the lease; or
 (II)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 90 day period preceding the request for lease termination. The lease shall terminate as of the date of lease termination stated in the notice.;
 (3)in subsection (e)— (A)in the matter preceding paragraph (1)—
 (i)by striking a model emergency and inserting an emergency; (ii)by inserting after public housing agencies the following: , participating jurisdictions, Continuums of Care, grantees,; and
 (iii)by striking under covered housing programs that and inserting under covered housing programs. Covered housing providers shall adopt policies that; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A)— (I)by striking allows and inserting allow; and
 (II)by striking transfer to another available and safe dwelling unit assisted under a covered housing program if and inserting the following: make external and internal transfers to another available and safe dwelling unit assisted under a the same or different covered housing program, whether or not the dwelling unit is owned or managed by the covered housing provider if; and
 (ii)in subparagraph (B)(ii), by striking and at the end; (C)in paragraph (2)—
 (i)by striking reasonable before confidentiality measures; (ii)by inserting after public housing agency the following: , participating jurisdictions, Continuums of Care, grantees,; and
 (iii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (3)make internal and external emergency transfers, in coordination with local Continuums of Care, mandatory for housing providers;
 (4)provide that internal and external emergency transfers take priority over all other emergency transfers except for emergency transfers due to reasonable accommodation requests and other emergency health and safety needs;
 (5)provide that internal and external emergency transfers take priority over other individuals on waiting lists;
 (6)permit covered housing providers, if a transfer unit is not immediately available, to transfer, on a temporary basis, tenants to non-covered housing while a permanent internal or external transfer unit is available;
 (7)require that tenants moved on a temporary basis to non-covered housing until a permanent internal or external transfer unit is available retains all of the assistance and benefits of their covered housing program; and
 (8)incorporates an external emergency transfer protocol to other covered housing programs within the geographic area of the local Continuum of Care.
							Tenants who are not in good standing may still request an emergency transfer if they meet the
			 eligibility requirements in this section.;
 (4)by redesignating subsection (g) as subsection (j); and (5)by inserting after subsection (f) the following:
					
 (g)Memoranda of UnderstandingThe local Continuum of Care shall develop memoranda of understanding between all covered housing programs within their territorial reach. The local Continuum of Care shall facilitate emergency transfers between covered housing providers within its geographic area and to housing providers within neighboring Continua of Care.
 (h)Emergency transfer vouchersProvision of emergency transfer vouchers to victims of domestic violence, dating violence, sexual assault, or stalking under subsection (f), shall be considered an eligible use of any funding for tenant protections that is provided under the Tenant-Based Rental Assistance account of any Appropriations Act providing such tenant funding, and the Secretary shall provide a set-aside of at least $20,000,000 to be made available for 3,000 tenant protection vouchers for victims of domestic violence, dating violence, sexual assault, or stalking who require an emergency transfer from their current assisted housing. The Secretary, to the maximum extent practicable, shall authorize public housing authorities to set-aside up to 20 percent of their Housing Choice Voucher funding to provide to domestic violence and sexual assault programs in order to assist victims of domestic violence, dating violence, sexual assault, and stalking with a requested emergency transfer under subsection (e) of Section 42 U.S.C.A. § 14043(e)–11.
 (i)Final regulationsThe head of each appropriate agency shall issue final regulations to carry out this section not later than 180 days after the date of the enactment of the Violence Against Women Reauthorization Act of 2018. Notwithstanding any other provision of law, no rule or regulation pursuant to this chapter may become effective unless it has first been published for public comment in the Federal Register for at least 60 days, and published in final form for at least 30 days..
				602.Administrative and judicial mechanisms
 (a)In generalChapter N of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by inserting after section 41411 the following:
					
						41412.Administrative enforcement and enforcement by Secretary, Attorney General, and by private persons
 (a)In generalA person who claims to have been injured by a violation of the provisions of this chapter and subsequent amendments, and as subsequently amended, or who believes that such person will be injured by a violation that is about to occur, shall be deemed an aggrieved person and the alleged violation shall be deemed an alleged discriminatory housing practice for the purposes of sections 810 through 814 of the Fair Housing Act. The Secretary of Housing and Urban Development, the Attorney General, and any aggrieved person shall be provided the powers, remedies, and procedures set forth in such sections in enforcing one or more provision of section 41411 of this Act.
 (b)DefinitionsFor the purposes of this chapter the definitions set forth in section 802 of the Fair Housing Act shall apply.
 (c)Rule of constructionNothing in this section is intended to limit a person’s right to pursue any other remedy or civil action concerning a violation of section 41411.
							41413.Department of Housing and Urban Development Violence Against Women Director
 (a)EstablishmentThere is established within the Department of Housing and Urban Development a Violence Against Women Director.
 (b)DutiesThe Violence Against Women Director shall— (1)support enforcement and implementation of the provisions of this chapter;
 (2)coordinate development of Federal regulations, policy, protocols, and guidelines on matters relating to the implementation of this chapter at each appropriate agency administering a covered housing program:
 (3)coordinate and oversee the development and establishment of an administrative complaint process in which any person adversely impacted by a violation of this chapter can file a complaint within the responsible agency;
 (4)advise designated officials within the United States Interagency Council on Homelessness, Department of Housing and Urban Development, Department of the Treasury, the Department of Agriculture, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this chapter;
 (5)provide technical assistance, coordination, and support to each appropriate agency administering a covered housing program subject to this chapter regarding advancing housing protections and access to housing for victims of domestic violence, dating violence, sexual assault, and stalking, including, but not limited to, compliance with this chapter;
 (6)ensure that adequate technical assistance is made available to owners, managers, and public housing agencies that participate in covered housing programs regarding implementation of this chapter, as well as other issues related to advancing housing protections for victims of domestic violence, dating violence, sexual assault, and stalking, including, but not limited to, compliance with this chapter; and
 (7)act as a liaison with the judicial branches of Federal, State, and local governments on matters relating to the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking.
								41414.Data collection and oversight
 (a)In generalThe Assistant Secretary for Fair Housing and Equal Opportunity shall collect and track complaints alleging violations of this chapter, utilizing the current avenues by which the Office of Fair Housing and Equal Opportunity obtains complaints alleging violations of the Fair Housing Act, and other statutes the Secretary has the authority to enforce.
 (b)Publication of informationOn an annual basis, the Assistant Secretary for Fair Housing and Equal Opportunity shall publish and make publicly available information about complaints alleging violations of this chapter and the resolution of such complaints. In making this information available to the public, the Assistant Secretary shall include the following:
 (1)The total number of complaints, as well as number of complaints by HUD region, and how such complaints have been resolved, if at all.
 (2)The types of covered housing programs involved. (3)The domestic violence, dating violence, sexual assault, and stalking offenses involved.
 (4)Reported incidents of retaliation (including the actual or threatened denial or termination of tenancy) against victims of domestic violence, dating violence, sexual assault, or stalking for their status as victims, or for asserting their rights under this Act.
 (5)Categorizations of alleged violations of this chapter, including— (A)the denial of assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant or applicant on the basis that the applicant or tenant is or has been a victim of domestic violence, dating violence, sexual assault, or stalking;
 (B)violation by a covered housing provider of confidentiality provisions; (C)failure by a covered housing provider to follow the notification requirements as outlined in this chapter;
 (D)refusal to accept documentation as outlined in this chapter; and (E)failure to comply with emergency transfer requirements.
 (c)Publication of methods of collectionThe Assistant Secretary for Fair Housing and Equal Opportunity shall publicize the collection, tracking, and resolution of complaints alleging violations of this chapter, including the use of the Department of Housing and Urban Development website and telephone lines.
							41415.Prohibition on retaliation
 (a)In generalNo appropriate agency shall discriminate against any person because that person has opposed any act or practice made unlawful by this part, or because that individual made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this chapter or this part.
 (b)Coercion prohibitedNo appropriate agency shall coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of the person having exercised or enjoyed, or on account of the person having aided or encouraged any other individual in the exercise or enjoyment of, any rights or protections under this chapter.
 (c)Specifically included conductIllustrations of conduct prohibited by this section include the following: (1)Coercing an individual to deny or limit the benefits, services, or advantages to which the person is entitled under this chapter or this part.
 (2)Threatening, intimidating, or interfering with any victims of domestic violence, dating violence, sexual assault, and stalking who is protections under this chapter.
 (3)Intimidating or threatening any person because that person is assisting or encouraging an individual or group entitled to claim the rights or protections under this chapter or this part to exercise those rights or protections.
 (4)Retaliating against any person because that person has participated in any investigation or action to enforce this chapter or this part.
 (5)Any other similar behavior or activity as determined by the Secretary. 41416.Right to report crime and emergencies from one’s home (a)In generalLandlords, homeowners, residents and occupants, guests, and housing applicants shall have the right to seek law enforcement or emergency assistance on their own behalf or on behalf of another person in need of assistance, and shall not be penalized based on their requests for assistance or based on criminal activity of which they are a victim under statutes, ordinances, regulations, or policies adopted or enforced by governmental entities that are direct recipients or sub-recipients of the funding specified in subsection (b). Penalties that are prohibited include: actual or threatened assessment of penalties, fees, or fines; actual or threatened eviction; actual or threatened refusal to rent or renew tenancy; actual or threatened refusal to issue an occupancy permit or landlord permit; actual or threatened closure of the property.
 (b)DefinitionThe term covered governmental entities means local and State governments receiving funding pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306).
 (c)Requirements for covered government entitiesConsistent with the process provided for in section 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)), covered governmental entities shall—
 (1)report any of their laws or policies that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on criminal activity occurring at a property; and
 (2)certify that they are in compliance with the protections contained herein or describe the steps they will take within 180 days to come into compliance.
 (d)Use of funds from existing programsCovered governmental entities may seek to use funds from grants authorized pursuant to sections 501(a), 1701(b), and 2101(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a), 10381(b), and 10461(b)), in order to develop and implement alternative methods for reducing crime in communities instead of laws, programs, or policies that impose penalties based on requests for law enforcement or emergency assistance or impose penalties on victims of crime, including domestic violence, dating violence, sexual assault, and stalking, because criminal activity occurred at a property. Oversight and accountability mechanisms provided for under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall be available to address violations of this section..
 (b)Table of contentsThe table of contents for such Act is amended by inserting after the item relating to section 41411 the following:
					
						
							Sec. 41412. Administrative enforcement and enforcement by Secretary, Attorney General, and by
			 private persons.
							Sec. 41413. Department of Housing and Urban Development Violence Against Women Director.
							Sec. 41414. Data collection and oversight.
							Sec. 41415. Prohibition on retaliation.
							Sec. 41416. Right to report crime and emergencies from one’s home..
				603.Transitional housing assistance grants for child victims of domestic violence, stalking, or sexual
 assaultSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and (B)by inserting after , other nonprofit, nongovernmental organizations the following: , population-specific organizations; and
 (2)in subsection (g)— (A)in paragraph (1), by striking 2014 through 2018 and inserting 2018 through 2023; and
 (B)in paragraph (2), by striking 5 percent and inserting 8 percent. 604.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking (a)McKinney-Vento Homeless Assistance GrantsSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended—
 (1)in paragraph (6), by inserting after currently residing in permanent housing, the following: who are seeking an external emergency transfer pursuant to section 41411 of the Violence Against Women Act of 1994,; and
 (2)by adding at the end the following:  (13)Facilitating and coordinating activities to ensure compliance with section 41411(e) of the Violence Against Women Act of 1994, including development of external emergency transfer memoranda of understanding between covered housing providers, facilitation of external emergency transfers, and monitoring compliance with the confidentiality protections of section 41411(c)(4) of the Violence Against Women Act of 1994..
 (b)Allocation of amounts and incentives for specific eligible activitiesSection 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b) is amended— (1)in subsection (d), by adding at the end the following:
						
 (4)Development of supportive services and coordination regarding emergency transfersThe Secretary shall provide bonuses or other incentives to geographic areas for developing supportive services under section 423(a)(6) and facilitating and coordinating activities for emergency transfers under section 423(a)(13) that have been proven to be effective at reducing homelessness among victims of domestic violence, dating violence, sexual assault, and stalking.; and
 (2)by adding at the end the following:  (f)Minimum allocation for monitoring and facilitating complianceFrom the amounts made available to carry out this part for a fiscal year, a portion equal to not less than 5 percent of the sums made available to carry out part B and this part shall be made available to monitor and facilitate compliance with section 41411 of the Violence Against Women Act of 1994, including supportive services under section 423(a)(6) and facilitation and coordination activities under section 423(a)(13)..
 (c)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking 2014 through 2018 and inserting 2018 through 2023.
 (d)Grants To combat violence against women in public and assisted housingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— (1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women;
 (2)in subsection (c)(2)(D), by inserting after linguistically and culturally specific service providers, the following: population-specific organizations,; and (3)in subsection (g), by striking 2014 through 2018 and inserting the following: 2018 through 2023.
					VIIEconomic Security for Victims
 701.National resource center on workplace responses to assist victims of domestic and sexual violenceSection 41501 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501) is amended—
 (1)by inserting before the period at the end the following: , and to victim service providers and community-based organizations to enable such providers to provide resource materials or other assistance to employers, labor organizations, or employees;
 (2)in subsection (b)(3), by striking sexual assault and inserting sexual violence, including sexual assault and sexual harassment; (3)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2019 through 2023; and
 (4)by adding at the end the following:  (g)Administrative costs (1)In generalFrom the amount appropriated pursuant to subsection (e) for each fiscal year, the Attorney General may not use more than 2.5 percent for the administration and monitoring of grants made available under this section.
 (2)EvaluationsFrom the amount appropriated pursuant to subsection (e) for each fiscal year, the Director may use not more than 5 percent to award contracts or cooperative agreements to entities with demonstrated expertise in program evaluation, to evaluate programs under this section..
				702.Entitlement to unemployment compensation for victims of sexual or other harassment, domestic
			 violence, dating violence, sexual assault, or stalking
 (a)Unemployment compensationSection 3304 of the Internal Revenue Code of 1986 (relating to approval of State unemployment compensation laws) is amended—
 (1)in subsection (a)— (A)in paragraph (18), by striking and at the end;
 (B)by redesignating paragraph (19) as paragraph (21); and (C)by inserting after paragraph (18) the following new paragraphs:
							
 (19)compensation shall not be denied where an individual is separated from employment due to circumstances resulting from the individual being a victim of sexual or other harassment, nor shall States impose additional conditions that restrict the individual’s eligibility for or receipt of benefits beyond those required of other individuals who are forced to leave their jobs or are deemed to have good cause for voluntarily separating from a job in the State;
 (20)compensation shall not be denied where an individual is separated from employment due to circumstances resulting from the individual being a survivor of domestic violence, dating violence, sexual assault, or stalking, nor shall States impose additional conditions that restrict the individual’s eligibility for or receipt of benefits beyond those required of other individuals who are forced to leave their jobs or are deemed to have good cause for voluntarily separating from a job in the State; and; and
 (2)by adding at the end the following new subsection:  (g)ConstructionFor purposes of subsection (a)(19) and (a)(20)—
 (1)DocumentationIn determining eligibility for compensation due to circumstances resulting from an individual being a survivor of sexual or other harassment, domestic violence, dating violence, sexual assault, or stalking—
 (A)States shall adopt, or have adopted, by statute, regulation, or policy a list of forms of documentation that may be presented to demonstrate eligibility; and
 (B)presentation of any one of such forms of documentation shall be sufficient to demonstrate eligibility, except that a State may require the presentation of a form of identification in addition to the sworn statement of applicant described in paragraph(2)(A).
 (2)List of forms of documentationThe list referred to in paragraph (1)(A) shall, at a minimum, include the following forms of documentation:
 (A)A sworn statement of the applicant. (B)A police or court record concerning the applicant.
 (C)Documentation from an employee or volunteer working for a survivor services organization, an attorney, a police officer, a medical professional, asocial worker, an antiviolence counselor, a member of the clergy, or another professional, affirming that the applicant is a survivor of domestic violence, dating violence, sexual assault, or stalking.
 (3)DefinitionsThe term sexual and other harassment, shall have the meaning given them under state law, regulation or policy. The terms domestic violence, dating violence, sexual assault, stalking, survivor of domestic violence, dating violence, sexual assault, or stalking, and survivor services organization have the meanings given such terms in section 201 of the Security and Financial Empowerment Act of 2017..
 (b)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended— (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph:  (4)Such methods of administration as will ensure that—
 (A)applicants for unemployment compensation and individuals inquiring about such compensation are adequately notified of the provisions of subsections(a)(19), (a)(20), and (g) of section 3304 of the Internal Revenue Code of 1986 (relating to the availability of unemployment compensation for survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking); and
 (B)claims reviewers and hearing personnel are adequately trained in— (i)the nature and dynamics of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking; and
 (ii)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking to ensure that—
 (I)requests for unemployment compensation based on separations stemming from sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking are reliably screened, identified, and adjudicated; and
 (II)full confidentiality is provided for the individual’s claim and submitted evidence; and. (c)TANF personnel trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:
					
						(8)Certification that the state will provide information to survivors of sexual and other harassment,
 domestic violence, dating violence, sexual assault, or stalkingA certification by the chief officer of the State that the State has established and is enforcing standards and procedures to—
 (A)ensure that applicants for assistance under the program and individuals inquiring about such assistance are adequately notified of—
 (i)the provisions of subsections (a)(19), (a)(20), and (g) of section 3304 of the Internal Revenue Code of 1986 (relating to the availability of unemployment compensation for survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking); and
 (ii)assistance made available by the State to survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking;
 (B)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are adequately trained in—
 (i)the nature and dynamics of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking;
 (ii)State standards and procedures relating to the prevention of, and assistance for individuals who are survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking; and
 (iii)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking;
 (C)if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7), ensure that—
 (i)applicants for assistance under the program and individuals inquiring about such assistance are adequately notified of options available under such standards and procedures; and
 (ii)case workers and other agency personnel responsible for administering the State program funded under this part are provided with adequate training regarding such standards and procedures and options available under such standards and procedures; and
 (D)ensure that the training required under subparagraphs (B) and, if applicable, (C)(ii) is provided through a training program operated by an eligible entity..
				(d)Sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking
			 training grant program
 (1)Grants authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award— (A)a grant to a national survivor services organization in order for such organization to develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(B) of the Social Security Act, as added by subsection (b), and under subparagraphs (B) and, if applicable, (C)(ii) of section 402(a)(8) of such Act, as added by subsection (c); and
 (B)provide technical assistance with respect to such model training program, including technical assistance to Temporary Assistance for Needy Families and unemployment compensation personnel.
 (2)Authorization of appropriationsThere are authorized to be appropriated— (A)$1,000,000 for fiscal year 2019 to carry out the provisions of paragraph (1)(A); and
 (B)$12,000,000 for each of fiscal years 2019 through 2023 to carry out the provisions of paragraph (1)(B).
						(e)Effect on existing laws, etc
 (1)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking than the rights established under this title.
 (2)Less protective laws, agreements, programs, and plansThe rights established for survivors of sexual and other harassment, domestic violence, dating violence, sexual assault, or stalking under this title shall not be diminished by any more restrictive State or local law, collective bargaining agreement, or employment benefits program or plan.
					(f)Effective date
					(1)Unemployment amendments
 (A)In generalExcept as provided in subparagraph (B) and paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of 180 days from the date of enactment of this Act.
						(B)Extension of effective date for state law amendment
 (i)In generalIf the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section(excluding the amendment made by subsection(c)), such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of—
 (I)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or
 (II)the end of the first session of the State legislature which begins after the date of enactment of this Actor which began prior to such date and remained in session for at least 25 calendar days after such date, except that in no case shall such amendments apply before the date that is 180 days after the date of enactment of this Act.
 (ii)Session definedIn this subparagraph, the term session means a regular, special, budget, or other session of a State legislature. (2)TANF amendment (A)In generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall take effect on the date of enactment of this Act.
 (B)Extension of effective date for State law amendmentIn the case of a State plan under part A of Title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a two-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
						703.Study and reports on survivors’ access to economic security
 (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security as a result of issues related to domestic violence, dating violence, sexual assault, or stalking.
 (b)ReportsNot later than January 1, 2019, and every 5 years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a).
 (c)ContentsThe study and reports under this section shall include— (1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise—
 (A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and
 (B)other components of economic security; (2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage;
 (3)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members;
 (4)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking; and
 (5)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking.
 704.GAO StudyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to survivors of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the survivors have not repaid the total interest and principal due, each of the following:
 (1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans.
 (2)The adequacy of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (3)The adequacy of institutional policies and practices regarding retention or transfer of credits when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (4)The availability or any options for a survivor of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the survivor's Federal student loan.
 (5)The limitations faced by a survivor of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution on the survivor's Federal student loan debt due to the use of forced arbitration, gag orders, or bans on class actions.
				705.Education and information programs for survivors
 (a)Public education campaignThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, shall coordinate and provide for a national public outreach and education campaign to raise public awareness of the workplace impact of domestic violence, dating violence, sexual assault, and stalking. This campaign shall pay special attention to ensure that survivors are made aware of the existence of the following types of Federal and State workplace laws:
 (1)Anti-discrimination laws that bar treating survivors differently. (2)Leave laws, that provide for both paid and unpaid leave, that are available for use by survivors.
 (3)Unemployment insurance laws and policies that address survivor eligibility. (b)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2019 through 2023.
 706.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected.
			VIIIReducing homicides and improving public safety
 801.Intimate partner and misdemeanor crime of domestic violence definedSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32), by to read as follows:
					
 (32)The term intimate partner— (A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and
 (B)includes— (i)a dating partner or former dating partner (as defined in section 2266); and
 (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.; and
 (2)in paragraph (33)(A)— (A)in clause (i), by inserting after Tribal law the following: , or under a published local ordinance; and
 (B)in clause (ii), by inserting intimate partner, after spouse, each place it appears. 802.Prohibiting persons convicted of stalking from possessing firearmsSection 922 of title 18, United States Code, is amended—
 (1)in subsection (d)— (A)in paragraph (8), by striking or at the end;
 (B)in paragraph (9), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (9) the following:
						
 (10)who has been convicted in any court of a misdemeanor crime of stalking.; and  (2)in subsection (g)—
 (A)in paragraph (8), by striking or at the end; (B)in paragraph (9), by striking the comma at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:  (10)who has been convicted in any court of a misdemeanor crime of stalking,. 
 803.Unlawful sale of firearm to a person subject to a protection orderSection 922 of title 18, United States Code, is amended— (1)in subsection (d)(8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);; and
 (2)by amending subsection (g)(8) to read as follows:  (8)who is subject to a court order—
 (A)that was issued— (i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or
 (ii)after an ex parte hearing, after which such person received actual notice and had opportunity to participate at a subsequent hearing—
 (I)within the time required for such an ex parte order pursuant to State, tribal, or territorial law; and
 (II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;
 (B)that restrains such person from— (i)engaging in conduct that would put an intimate partner of such person in reasonable fear of bodily injury to such intimate partner or a child of such intimate partner, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student;
 (ii)intimidating a witness from testifying in court; or (iii)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; and
 (C)that— (i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or
 (ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;.
				804.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm
 (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911 et seq.) is amended by adding at the end the following:
					
						108.Notification to law enforcement agencies of prohibited purchase of a firearm
 (a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g)(8) or (g)(9) of section 922 of title 18, United States Code, or, if receipt would violate subsection (g)(1) of such section, that receipt would violate subsection (g)(9) if the crime were a misdemeanor, and such determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b).
 (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows:
 (1)The field office of the Federal Bureau of Investigation. (2)The local law enforcement agency.
 (3)The State law enforcement agency. (4)The Tribal law enforcement agency..
 (b)Clerical amendmentThe table of contents in section 1(b) of the NICS Improvement Amendments Act of 2007 (Public Law 110–180; 121 Stat. 2559) is amended by inserting after the item relating to section 107 the following:
					
						
							108. Notification to law enforcement agencies of prohibited purchase of a firearm. .
				805.Reporting of background check denials to State, local, and tribal authorities
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following:
					
						925B.Reporting of background check denials to State, local, and tribal authorities
 (a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g)(8) or (g)(9) of section 922 of this title, if receipt would violate subsection (g)(1) of such section, that receipt would violate subsection (g)(9) if the crime were a misdemeanor, or State law, the Attorney General shall, in accordance with subsection (b) of this section—
 (1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person—
 (A)that the notice was provided; (B)of the specific provision of law that would have been violated;
 (C)of the date and time the notice was provided; (D)of the location where the firearm was sought to be acquired; and
 (E)of the identity of the person; and (2)report the incident to local or tribal law enforcement authorities and, where practicable, State, tribal, or local prosecutors, in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides.
 (b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation.
 (c)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:
					
						
							925B. Reporting of background check denials to State, local, and tribal authorities..
				806.Special assistant United States Attorneys and cross-deputized attorneys
 (a)In generalIn order to improve the enforcement of paragraphs (8) and (9) subsection (g) of section 922 of title 18, United States Code, the Attorney General is authorized to—
 (1)appoint tribal prosecutors and qualified attorneys working for the United States Government to serve as Special Assistant United States Attorneys for the purpose of prosecuting violations of such paragraphs;
 (2)deputize State, tribal, territorial, and local prosecutors and law enforcement officers for the purpose of enhancing the capacity of the agents of the Bureau of Alcohol, Tobacco and Firearms and the United States Attorneys in responding to, investigating and prosecuting violations of such paragraphs;
 (3)establish, in order to receive and expedite requests for assistance from State, tribal, territorial, and local law enforcement agencies responding to intimate partner violence in cases in which such agencies have probable cause to believe that the offender may be in violation of such paragraphs, points of contact within—
 (A)each Field Division of the Bureau of Alcohol, Tobacco, and Firearms; and (B)each District Office of the United States Attorneys.
 (b)Improve intimate partner and public safetyThe Attorney General shall— (1)identify no less than 75 jurisdictions among the various States, territories, and tribes in which there are high rates of firearms violence and threats of firearms violence against intimate partners and other persons protected under paragraphs (8) and (9) subsection (g) of section 922 of title 18, United States Code, and in which local authorities lack the resources to address such violence; and
 (2)make appointments as described in subsection (a) in such jurisdictions. (c)Authorization of fundsThere is authorized to be appropriated such sums as may be necessary to carry out this section.
				IXSafety for Indian Women
			901.Findings and purposes
 (a)FindingsCongress finds the following: (1)On some reservations, Indian women are murdered at more than 10 times the national average.
 (2)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races.
 (3)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime.
 (4)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age.
 (5)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country.
 (6)Investigation into cases of missing and murdered Indian women is made difficult for tribal law enforcement agencies due to a lack of resources, such as—
 (A)necessary training, equipment, or funding; (B)a lack of interagency cooperation; and
 (C)a lack of appropriate laws in place. (7)The complicated jurisdictional scheme that exists in Indian country—
 (A)has a significant negative impact on the ability to provide public safety to Indian communities; (B)has been increasingly exploited by criminals; and
 (C)requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials.
 (b)PurposesThe purposes of this title are— (1)to clarify the responsibilities of Federal, State, tribal, and local governments with respect to responding to cases of missing and murdered Indians;
 (2)to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies;
 (3)to empower tribal governments with the resources and information necessary to effectively respond to cases of missing and murdered Indians; and
 (4)to increase the collection of data related to missing and murdered Indian women and the sharing of information among Federal, State, and tribal officials responsible for responding to and investigating cases of missing and murdered Indians.
 902.DefinitionsIn this title: (1)Federal databasesThe term Federal databases means—
 (A)the National Crime Information Center database; (B)the Combined DNA Index System;
 (C)the Integrated Automated Fingerprint Identification System; (D)the Violent Criminal Apprehension Program;
 (E)the National Missing and Unidentified Persons System; and (F)other Federal databases relevant to responding to cases of missing and murdered Indians.
 (2)IndianThe term Indian means a member of an Indian Tribe. (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.
 (4)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (5)Law enforcement agencyThe term law enforcement agency means a Tribal, Federal, State, or local law enforcement agency. 903.Improving tribal access to Federal crime information databases (a)Tribal enrollment informationNot later than 30 days after the date of enactment of this title, the Attorney General shall update the online data entry format for Federal databases to include a new data field for users to input the victim’s Tribal enrollment information or affiliation, as appropriate.
				(b)Consultation
 (1)Initial consultationNot later than 120 days after the date of enactment of this title, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve tribal data relevance and access to Federal databases, which shall also inform the development of law enforcement and justice protocols under section 904(a).
 (2)Annual consultationSection 903(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20126) is amended—
 (A)by striking paragraph (2) and inserting the following:  (2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (4)improving access to local, regional, State, and Federal crime information databases and criminal justice information systems..
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Attorney General shall prepare and submit a report to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives that includes—
 (1)the results of the formal consultation described in subsection (b)(1); (2)a description of the outstanding barriers Indian Tribes face in acquiring full access to Federal databases and related national crime information systems; and
 (3)the plan of action of the Department of Justice to— (A)implement suggestions received from Indian Tribes through the consultation process; and
 (B)resolve the outstanding barriers described under paragraph (2). 904.Standardized protocols for responding to cases of missing and murdered Indians (a)Standardized protocols for missing and murdered Indians (1)In generalNot later than 90 days after the consultation process described in section 903(b)(1), the Attorney General, in cooperation with the Secretary of the Interior and in consultation with Indian Tribes, shall—
 (A)review existing (as of the date of the review) law enforcement and justice protocols appropriate to missing and murdered Indians; and
 (B)recommend such existing protocols, revise such existing protocols, or develop new protocols, as necessary, to establish protocols to serve as guidelines for law enforcement agencies with respect to missing and murdered Indians.
 (2)Public availabilityThe Attorney General shall make the protocols under paragraph (1) publicly available and shall distribute them to law enforcement agencies.
 (b)RequirementsThe standardized protocols under subsection (a) shall include the following: (1)Guidance on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels.
 (2)Standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains appropriate to Indians, including standards on entering information to Federal databases on missing persons within a certain timeframe after receiving the missing persons report.
 (3)Guidance on improving law enforcement response rates and follow-up to cases of missing and murdered Indians.
 (4)Methods to ensure access to victim services for Indian victims and their families. (c)Directions to United States attorneys (1)DirectionsNot later than 240 days after the date of enactment of this title, the Attorney General shall direct United States attorneys with jurisdiction to prosecute crimes in Indian country under sections 1152 and 1153 of title 18, United States Code, to develop written standard protocols to investigate cases of missing and murdered Indians that—
 (A)are guided by the standardized protocols under subsection (a); (B)are developed in consultation with Indian Tribes and other Federal partners, including—
 (i)the Federal Bureau of Investigation; (ii)the Department of the Interior;
 (iii)the Bureau of Indian Affairs; and (iv)the Indian Health Service;
 (C)detail specific responsibilities of each Federal partner; and (D)shall be implemented not later than 60 days after the direction is issued.
 (2)Additional directionsNot later than 240 days after the date of enactment of this title, the Attorney General shall direct United States attorneys with jurisdiction to prosecute crimes in Indian Country from an authority other than section 1152 or 1153 of title 18, United States Code, to discuss the Federal response to cases of missing and murdered Indians with their Tribal partners and Federal partners as appropriate during annual consultations.
 (d)Training and technical assistanceThe Attorney General shall provide Indian Tribes and law enforcement agencies with training and technical assistance relating to the development and implementation of the law enforcement and justice protocols of the Indian Tribes and agencies, respectively, in accordance with the standardized protocols under subsection (a).
 (e)ComplianceNot later than 18 months after the date of enactment of this title, Federal law enforcement agencies with jurisdiction to investigate and prosecute crimes relating to missing and murdered Indians shall modify the law enforcement and justice protocols of the agency to satisfactorily comply with the standardized protocols under subsection (a).
 905.Annual reporting requirementsBeginning in the first fiscal year after the date of enactment of this title, and annually thereafter, the Attorney General and the Secretary of the Interior shall jointly prepare and submit a report, to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives, that—
 (1)includes known statistics on missing and murdered Indian women in the United States; (2)provides recommendations regarding how to improve data collection on missing and murdered Indian women; and
 (3)includes information relevant to the implementation of the standardized protocols developed under section 904(a).
				906.Tribal jurisdiction over crimes of domestic violence, sexual violence, sex trafficking, stalking,
 child violence, and violence against law enforcement officersSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended— (1)by striking special tribal domestic violence criminal jurisdiction each place such term appears and inserting special tribal criminal jurisdiction;
 (2)in subsection (a)— (A)by adding at the end the following:
						
 (16)StalkingThe term stalking means engaging in a course of conduct directed at a specific person that would cause a reasonable person—
 (A)to fear for his or her safety or the safety of others; or (B)to suffer substantial emotional distress.;
 (B)by redesignating paragraphs (6) and (7) as paragraphs (14) and (15); (C)by inserting before paragraph (14) (as redesignated) the following:
						
 (11)Related conductThe term related conduct means a violation of the criminal law of an Indian tribe that is committed— (A)against a covered individual;
 (B)by a person— (i)who is subject to special tribal criminal jurisdiction; and
 (ii)has committed criminal conduct that falls into one or more of the categories described in paragraphs (1) and (2) of subsection (c); and
 (C)in the course of resisting or interfering with the prevention, detection, investigation, arrest, pretrial detention, prosecution, adjudication, or sentencing, including the probation, parole, incarceration, or rehabilitation, of that person relating to that criminal conduct.
								(12)Sex trafficking
 (A)In generalThe term sex trafficking means conduct— (i)consisting of—
 (I)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or
 (II)benefiting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in subclause (I); and
 (ii)carried out with the knowledge, or, except where the act constituting the violation of clause (i) is advertising, in reckless disregard of the fact, that—
 (I)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or
 (II)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act.
 (B)DefinitionsIn this paragraph, the terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code. (13)Sexual violenceThe term sexual violence means any nonconsensual sexual act or contact proscribed by Federal, tribal, or State law, including in any case in which the victim lacks the capacity to consent to the act.;
 (D)by redesignating paragraphs (1) through (5) as paragraphs (6) through (10); (E)in paragraph (6) (as redesignated), by striking violence and inserting covered conduct;
 (F)in paragraph (7) (as redesignated), by striking violence each place such term appears and inserting covered conduct; and (G)by inserting before paragraph (6) (as redesignated), the following:
						
 (1)CaregiverThe term caregiver means— (A)the parent, guardian, or legal custodian of the child;
 (B)the spouse or intimate partner of a parent, guardian, or legal custodian of the child; (C)any relative of the child, including a parent, grandparent, great-grandparent, step-parent, brother, sister, stepbrother, stepsister, half-brother, or half-sister;
 (D)a person who resides or has resided regularly or intermittently in the same dwelling as the child; (E)a person who provides or has provided care for the child in or out of the home of the child;
 (F)any person who exercises or has exercised temporary or permanent control over the child; or (G)any person who temporarily or permanently supervises or has supervised the child.
 (2)ChildThe term child means a person who has not attained the lesser of— (A)the age of 18; or
 (B)except in the case of sexual abuse, the age specified by the child protection law of the participating tribe that has jurisdiction over the Indian country where the child resides.
 (3)Child violenceThe term child violence means covered conduct committed against a child by a caregiver of the child. (4)Covered conductThe term covered conduct means conduct that—
 (A)involves the use, attempted use, or threatened use of force against the person or property of another; and
 (B)violates the criminal law of the Indian tribe that has jurisdiction over the Indian country where the conduct occurs.
 (5)Covered individualThe term covered individual means an officer or employee of an Indian tribe, or an individual authorized to act for or on behalf of an Indian tribe or serving an Indian tribe—
 (A)who is— (i)authorized under law to engage in or supervise the prevention, detection, investigation, arrest, pretrial detention, prosecution, or adjudication of an offense or the sentencing, including the probation, parole, incarceration, or rehabilitation, of an individual; or
 (ii)serves as a probation or pretrial services officer; and (B)who is carrying out an activity described in paragraph (11)(C).;
 (3)in subsection (b)(4), by striking subparagraph (B); (4)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal; (B)in paragraph (1)—
 (i)in the paragraph heading, by striking and dating violence and inserting , dating violence, sexual violence, stalking, trafficking, and child violence; and (ii)by striking or dating violence and inserting , dating violence, sexual violence, stalking, trafficking, or child violence; and
 (C)by adding at the end the following:  (3)Related conductAn act of related conduct that occurs in the Indian country of the participating tribe.; 
 (5)in subsection (d), by striking domestic violence each place it appears and inserting tribal; (6)in subsection (f)—
 (A)by striking special domestic violence each place it appears and inserting special tribal; (B)in paragraph (2), by striking prosecutes and all that follows through the semicolon at the end and inserting the following:
						
 prosecutes—(A)a crime of domestic violence; (B)a crime of dating violence;
 (C)a criminal violation of a protection order; (D)a crime of sexual violence;
 (E)a crime of stalking; (F)a crime of trafficking; or
 (G)a crime of related conduct;; and  (C)in paragraph (4), by inserting child violence, sexual violence, stalking, trafficking, related conduct after dating violence; and
 (7)in subsection (h), by striking fiscal years 2014 through 2018 and inserting fiscal years 2019 through 2023. 907.Authorizing funding for the tribal access programSection 534 of title 28, united States Code, is amended by adding at the end the following:
				
 (g)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2019 to 2023, to remain available until expended, for the purposes of enhancing the ability of tribal government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by this section..
			908.Criminal trespass on Indian land
 (a)In generalSection 1165 of title 18, United States Code, is amended to read as follows:  1165.Criminal trespass on Indian land (a)Hunting, trapping or fishing on indian landWhoever, without lawful authority or permission, willfully and knowingly goes upon any land that belongs to any Indian or Indian tribe, band, or group and either are held by the United States in trust or are subject to a restriction against alienation imposed by the United States, or upon any lands of the United States that are reserved for Indian use (referred to in this section as tribal land), for the purpose of hunting, trapping, or fishing thereon, or for the removal of game, peltries, or fish therefrom, shall be fined under this title or imprisoned not more than ninety days, or both, and all game, fish, and peltries in his possession shall be forfeited.
							(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from tribal land because of a conviction under the criminal laws of the tribal government—
 (A)for a violent crime (as defined under applicable tribal law); or (B)for the sale or distribution of controlled substances.
 (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined up to $5,000 or imprisoned for up to 1 year, or both.
 (4)RequirementsThe violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the respondent was served with, or had actual notice of, the underlying complaint; and (ii)the underlying complaint included—
 (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from tribal land under the jurisdiction of the applicable Indian tribe; and
 (ii)includes a statement that a violation of the order may result in— (I)criminal prosecution under Federal law; and
 (II)the imposition of a fine or imprisonment, or both; and (D)with which the respondent was served or of which the respondent had actual notice..
 (b)Clerical amendmentThe table of sections for chapter 53 of such title is amended by striking the item relating to section 1165 and inserting the following:
					
						
							1165. Criminal trespass on Indian land..
				XOffice on Violence Against Women
			1001.Office on Violence Against Women
 (a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended—
 (1)in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women; (2)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women;
 (3)in subsection (b), by inserting after a separate and distinct office within the Department of Justice, the following: not subsumed by any other grant-making office,; and (4)in subsection (c), by striking and the Violence Against Women Act of 2000 (Division B of Public Law 106–386) and inserting the Violence Against Women Act of 2000 (Division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), and the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54).
 (b)Director of the Office on Violence Against WomenSection 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended—
 (1)in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women; (2)in subsection (a), by striking Violence Against Women Office and inserting Office on Violence Against Women; and
 (3)in subsection (b)(2), by striking or the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), or the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54).
 (c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended—
 (1)in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women; (2)in paragraph (5), by striking and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), or the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54); and
 (3)in paragraph (6)(B), by inserting after provide technical assistance, the following: synchronize Federal definitions and protocols,. (d)Staff of Office on Violence Against WomenSection 2005 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women.
 (e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women.
				XIIncarcerated Women
			1101.Treatment of pregnant women and other individuals in corrections
 (a)Short titleThis section may be cited as the Ramona Brant Improvement of Conditions For Women in Federal Custody Act. (b)Improving the treatment of primary caretaker parents and other individuals in Federal prisonsChapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						4050.Treatment of primary caretaker parents and other individuals
 (a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;
 (2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons;
 (4)the term post-partum recovery means the first 8-week period after giving birth; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242);
 (6)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution, including a vulnerable person; and
 (7)the term vulnerable person mean an individual who— (A)is under 21 years of age or over 60 years of age;
 (B)is pregnant; (C)identifies as lesbian, gay, bisexual, transgender, or intersex;
 (D)is the victim of or witness to a crime; (E)has filed a nonfrivolous civil rights claim in Federal or State court;
 (F)has a serious mental or physical illness or disability; (G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence—
 (i)by any court or administrative judicial proceeding; (ii)by any corrections official;
 (iii)on the basis of information provided by the person’s attorney or legal service provider; or (iv)on the basis of self-reporting.
										(b)Geographic placement
 (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners.
 (2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible;
 (B)in deciding whether to assign a transgender or intersex prisoner to a facility for male or female prisoners, and in making other housing and programming assignments, consider on a case-by-case basis whether a placement would ensure the prisoner’s health and safety, including serious consideration of the prisoner’s own views with respect to their safety, and whether the placement would present management or security problems: and
 (C)consider any other factor that the office determines to be appropriate. (c)Placement in segregated housing units; prohibition on shackling (1)Placement in segregated housing units (A)In generalA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others.
 (B)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary.
 (2)Prohibition on shacklingA covered institution may not use an instrument of restraint, including handcuffs, chains, irons, or a straitjacket, on a prisoner who is pregnant.
 (d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent. (e)Trauma screeningThe Director shall provide training to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to—
 (1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and
 (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. (f)Inmate health (1)Health care accessThe Director shall ensure that all prisoners receive adequate health care.
 (2)Hygienic productsThe Director shall make essential hygienic products, including tampons, sanitary napkins, shampoo, toothpaste, toothbrushes, and any other hygienic product that the Director determines appropriate, available without charge to prisoners.
 (3)Gynecologist accessThe Director shall ensure that a prisoners have access to a gynecologist. (g)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall promulgate regulations under which—
 (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i) (I)the prisoner presents a risk of immediate harm to herself or himself or others; and
 (II)no other correctional officer of the same sex as the prisoner, or medical staff are available to assist; or
 (ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless—
										(i)
 (I)a prisoner in the restroom presents a risk of immediate harm to himself or herself or others; or (II)there is a medical emergency in the restroom; and
 (ii)no other correctional officer of the same sex as the prisoner is available to assist; (C)a transgender prisoner’s sex is determined according to the sex with which they identify; and
 (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoners’ genital status or sex.
 (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.)..
 (c)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4050) or who is pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons..
				(d)Effective date
 (1)In generalThis section and the amendments made by this section shall take effect on the date that is 2 years after the date of the enactment of this Act.
 (2)ReportOn the date that is 3 years after the date of the enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate a report on the implementation of the requirements under section 4050 and section 3621(e) of title 18, United States Code.
 (e)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						
							4050. Treatment of primary caretaker parents and other individuals..
				1102.Public health and safety of women
 (a)Short titleThis section may be cited as the Stop Infant Mortality And Recidivism Reduction Act or the SIMARRA Act. (b)EstablishmentNot later than 270 days after the date of the enactment of this Act, the Director of the Federal Bureau of Prisons (hereinafter referred to as the Director) shall establish a pilot program (hereinafter referred to as the Program) in accordance with this section to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison.
 (c)PurposesThe purposes of this section are to— (1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the unborn fetuses of pregnant inmates;
 (2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs;
 (3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system;
 (4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety;
 (5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and
 (6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions.
					(d)Duties of the Director of the Federal Bureau of Prisons
 (1)In generalThe Director shall carry out this section in consultation with— (A)a licensed and board-certified gynecologist or obstetrician;
 (B)the Director of the Administrative Office of the United States Courts; (C)the Director of the Office of Probation and Pretrial Services;
 (D)the Director of the National Institute of Justice; and (E)the Secretary of Health and Human Services.
 (2)DutiesThe Director shall, in accordance with paragraph (3)— (A)develop an offender risk and needs assessment system particular to the health and sensitivities of federally incarcerated pregnant women and mothers in accordance with this subsection;
 (B)develop recommendations regarding recidivism reduction programs and productive activities in accordance with subsection (i);
 (C)conduct ongoing research and data analysis on— (i)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers;
 (ii)the best available risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsivity to recidivism reduction programs;
 (iii)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and
 (iv)which recidivism reduction programs are the most effective— (I)for federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and
 (II)for addressing the specific needs of federally incarcerated pregnant women and mothers; (D)on a biennial basis, review the system developed under subparagraph (A) and the recommendations developed under subparagraph (B), using the research conducted under subparagraph (C), to determine whether any revisions or updates should be made, and if so, make such revisions or updates;
 (E)hold periodic meetings with the individuals listed in paragraph (1) at intervals to be determined by the Director; and
 (F)report to Congress in accordance with subsection (i). (3)MethodsIn carrying out the duties under paragraph (2), the Director shall—
 (A)consult relevant stakeholders; and (B)make decisions using data that is based on the best available statistical and empirical evidence.
 (e)EligibilityAn inmate may apply to participate in the Program if the inmate— (1)is pregnant at the beginning of the term of imprisonment; and
 (2)is in the custody or control of the Federal Bureau of Prisons. (f)Program terms (1)Terms of participationTo correspond with the purposes and goals of the Program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to subsection (g), for the shorter of the inmate’s term of imprisonment or 30 months.
 (2)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to— (A)accept the responsibility of child-rearing;
 (B)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse;
 (C)abide by any court decision regarding the legal or physical custody of the child; (D)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and
 (E)specify a person who has agreed to take custody of the child if the inmate’s participation in the Program terminates before the inmate’s release.
 (g)Termination of participationAn inmate’s participation in the Program terminates upon the earliest of the following to occur: (1)The inmate is released from prison.
 (2)The infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in subsection (d)(1).
 (h)Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program.
				(i)Reporting
 (1)In generalNot later than 6 months after the date of the enactment of this Act and once every year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program.
 (2)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate.
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023.
				XIIOther Matters
 1201.National stalker and domestic violence reductionSection 40603 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12402) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 1202.Federal victim assistants ReauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended by striking 2014 through 2018 and inserting 2019 through 2023. 1203.Child abuse training programs for judicial personnel and practitionersSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 1204.Sex offender managementSection 40152(c) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12311(c)) is amended by striking 2014 through 2018 and inserting 2019 through 2023.
 1205.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking 2014 through 2018 and inserting 2019 through 2023. 1206.Rape kit backlogSubsection (j) of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended by striking 2015 through 2019 and inserting 2019 through 2023.
			